UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1702


ENGRA M. BELLAMY,

                Plaintiff – Appellee,

          v.

ALYSSA CAMPBELL WELLS; BRENT UZDANOVICS,

                Defendants – Appellants,

          and

DOUG DAVIS, Waynesboro Police Department; WAYNESBORO POLICE
DEPARTMENT,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:07-cv-00035-sgw)


Submitted:   March 29, 2010                 Decided:   July 12, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard H. Milnor, ZUNKA, MILNOR, CARTER & INIGO, LTD.,
Charlottesville, Virginia, for Appellants. Dean E. Lhospital,
SNEATHERN & LHOSPITAL, LLP, Charlottesville, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Defendants         challenge         the       district       court’s      denial   of

their      motion       for    summary       judgment         in     Plaintiff’s       42    U.S.C.

§ 1983 (2006) action, in which they asserted the affirmative

defense      of    qualified        immunity.               Such    orders    are     immediately

appealable,         Mitchell        v.      Forsyth,        472     U.S.    511,    530     (1985),

provided the denial rests on a purely legal determination that

the   facts,       as    viewed        by    the   district          court    at    the     summary

judgment stage, establish a violation of a clearly established

right, Johnson v. Jones, 515 U.S. 304, 319-20 (1995).                                       If, for

example,          the        appealing        official             “seeks     to      argue       the

insufficiency           of    the     evidence         to    raise     a    genuine      issue     of

material fact, this Court does not possess jurisdiction under

[28       U.S.C.]       §      1291      [(2006)]            to     consider       the      claim.”

Valladares v. Cordero, 552 F.3d 384, 388 (4th Cir. 2009).

              We conclude that the district court did not err when

it denied Defendants qualified immunity.                                We thus affirm the

district      court’s          order     denying        Defendants’          summary      judgment

motion, as well as its order finding no basis to alter its

previous ruling upon sua sponte reconsideration. *                                    Bellamy v.


      *
       Although Defendants ask this court to determine what
remedies are available to Plaintiff based on the conduct about
which he complains, this issue is not “inextricably intertwined”
with the qualified immunity question that is properly before us
on interlocutory appeal.   See Swint v. Chambers Cnty. Comm’n,
(Continued)
                                                   3
Wells,    No. 5:07-cv-00035-sgw (W.D. Va. May 15, 2009; June 10,

2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before us and argument would not aid the decisional process.



                                                                  AFFIRMED




514 U.S. 35, 51 (1995); Rux v. Republic of Sudan, 461 F.3d 461,
475 (4th Cir. 2006). Accordingly, we express no opinion on this
issue.



                                    4